Citation Nr: 1212967	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for loss of vision in the left eye.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and loss of vision in the left eye.  The Veteran submitted a notice of disagreement (NOD) with respect to both of the aforementioned issues.  In April 2009, the RO issued a statement of the case (SOC), which only addressed the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran perfected this appeal in May 2009.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting in Atlanta, Georgia.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for a tooth disability has been raised by the record [see Travel Board Hearing Transcript, February 1, 2012, p. 14], but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for bilateral hearing loss and loss of vision in the left eye.

Bilateral Hearing Loss

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Review of the evidence of record reveals that the Veteran has been diagnosed with mild sloping to moderately severe sensorineural hearing loss of the right ear and normal hearing at 250 Hz and moderate sloping to moderately severe sensorineural hearing loss of the left ear.  See VA Audiological Consult, July 30, 2002.  There does not appear to be a current audiogram associated with the claims file, which establishes the Veteran meets the audiological standards set forth in 38 C.F.R. § 3.385.  However, considering the fact that the Veteran has been fitted for hearing aids and has speech recognition scores of 92 percent in the right ear and 96 percent in the left ear, the Board will assume for purposes of this decision that the Veteran has a diagnosis of hearing loss for VA purposes.  

During his February 2012 Travel Board hearing, the Veteran reported that he was stationed in London, England, when Germany bombed the city.  He also indicated that he was exposed to loud noises when he was stationed in Paris, France, though not in a combat situation.  See Travel Board Hearing Transcript, February 1, 2012.  The Board acknowledges that the Veteran is certainly competent to give evidence about what he experienced in service; for example, he is competent to report having heard loud noises during World War II.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Given that the evidence of record tends to establish the first three elements under McLendon, and the fact that the Board finds that this evidence insufficient to decide the case, a VA examination must be obtained to determine the nature and etiology of the Veteran's current bilateral hearing loss.  See McLendon, supra.

Loss of Vision of Left Eye

As noted above, the Veteran initially filed claims of entitlement to service connection for bilateral hearing loss and loss of vision of the left eye.  The February 2009 rating decision denied both claims, and the Veteran submitted a NOD with this determination in February 2009; however, the RO failed to issue a SOC with respect to the Veteran's claim of entitlement to service connection for loss of vision of the left eye.  Because the filing of a NOD initiates appellate review, the claim must be remanded for the preparation of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC is requested to obtain any outstanding VA treatment records dated from December 2007 to the present.  Any response received in response to this request should be memorialized in the Veteran's VA claims file.

2.  Following receipt of any available VA treatment records, the Veteran should be scheduled for a VA audiology examination, with an appropriate expert, to determine the likely nature and etiology of any diagnosed bilateral hearing loss.  The VA examiner should thoroughly review the claims file, in addition to a copy of this remand, in conjunction with the examination and note that this has been accomplished in the examination report.  The VA examiner should address the following:

Is it at least as likely as not that any currently diagnosed hearing loss is a direct result of the Veteran's time in active duty service?  The VA examiner is requested to specifically address the Veteran's lay statements.  

The VA examiner is also reminded that the fact that a veteran did not suffer from hearing loss at the time of his separation from service is NOT a sufficient reason to deny the claim.  Service connection may still be established if a claimant currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  See 38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

It would be helpful if the VA examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a complete rationale for any opinion provided and the examination report should be typed.

3.  The RO/AMC should review the medical opinion obtained to ensure that the remand directives have been accomplished, and should return the case to the VA examiner if all questions posed are not answered.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC is requested to readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental SOC and allow an appropriate time for response.

5.  The AMC/RO is also requested to provide the Veteran with a SOC as to the issue of entitlement to service connection for loss of vision of the left eye.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

